Citation Nr: 9936028	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-10 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a left knee disorder.

2.  Entitlement to an increased rating for service-connected 
right knee degenerative joint disease, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which found no new and material evidence to 
reopen a claim of entitlement to service connection for a 
left knee disorder, and which denied an increased rating for 
a right knee disorder.  The Board addresses the increased 
rating issue in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran failed to perfect an appeal to a July 1994 RO 
decision denying entitlement to service connection for a left 
knee disorder including as secondary to a service-connected 
right knee disorder.

3.  Evidence associated with the claims file subsequent to 
the RO's July 1994 denial is neither cumulative nor 
redundant, but does not bear directly and substantially upon 
the specific matter under consideration and by itself or in 
connection with evidence previously assembled it is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1994 decision denying entitlement to 
service connection for left knee disorder including as 
secondary to a service-connected right knee disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disorder has not been submitted.  38 U.S.C.A. §  
5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for a left knee disorder, including as secondary to a 
service-connected right knee disorder.  The Board notes, 
however, the service connection for a left knee disorder on a 
direct basis was initially denied by the RO in a February 
1978 rating decision.  Thereafter, in a June 1990 Board 
decision, the claim of entitlement to service connection for 
a left knee disorder as secondary to the veteran's right knee 
disability was denied.  The RO again considered and denied 
the veteran's claim for service connection for a left knee 
disorder in a July 1994 rating decision.  The denial was 
based upon findings that the evidence failed to demonstrate a 
link of any kind between a left knee disorder and a service-
connected right knee disorder or to the veteran's period of 
active service.  The July 1994 decision became final when the 
veteran declined to perfect the appeal he had initiated.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

The VA may reopen and readjudicate a final decision only upon 
a finding of new and material evidence.  38 U.S.C.A. §§  
5108, 7105; 38 C.F.R. § 3.156(a) (1999); see Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  New and material 
evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  If VA finds 
evidence to be new and material, it then determines whether 
the claim is well grounded.  Winters v. West, 12 Vet. App. 
203, 206-07 (1999) (en banc).  The VA then evaluates a well-
grounded claim on the merits after ensuring fulfillment of 
the duty to assist.  Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the RO's July 1994 
decision included service medical records (SMRs) and post-
service VA examination records documenting a symptomatic left 
knee.  The SMRs disclose that the veteran sought and received 
treatment for left knee discomfort at least twice in service.  
He was diagnosed with bruised knees in October 1975 and with 
idiopathic left knee swelling in February 1974; his 
separation physical examination report notes "loose 
ligaments in knees."  

A November 1976 VA examination report notes objective 
evidence of left knee tenderness, edema and pain with full 
range of motion; a diagnosis of questionable arthritis was 
made.  Contemporaneous X-rays showed a narrowing of the left 
knee medial joint space.  VA treatment records show that the 
veteran injured his left knee in a November 1978 traffic 
accident after which he complained of pain and was diagnosed 
with chondromalacia.

The record is replete with private and VA medical records 
including reports of treatment, examination and 
hospitalization from November 1976 through June 1994.  
However, from November 1978 to February 1989 these records 
pertain only to the service-connected right knee disorder and 
to other matters unrelated to the veteran's left knee.  A 
February 1989 VA treatment report notes the veteran's 
complaint of left knee discomfort and objective evidence of 
moderate left knee effusion and range of motion between 0 
degrees and 110 degrees with no instability and negative X-
rays.  Another February 1989 VA treatment record reports the 
veteran's complaint of left knee pain and swelling and 
diagnoses left knee arthritis and osteochondritis dissecans.  
A May 1989 VA examination report also notes the veteran's 
left knee complaints and includes a diagnosis of probable 
early left knee chondromalacia with synovitis and effusion.  
Contemporaneous X-rays were negative.  VA treatment records 
document continued treatment of left knee discomfort in 1990 
and 1994.  A report of a June 1994 VA joints examination 
discloses absence of left knee swelling, deformity or other 
impairment or abnormality with a range of motion of 0 degrees 
to 130 degrees.  The examiner noted early left knee 
degenerative changes but also noted that examination 
disclosed no left knee pathology.

Evidence pertaining to the veteran's left knee added to the 
record after the July 1994 final decision includes reports of 
private treatment in August 1998, private and VA X-rays and a 
VA examination September 1998, and the veteran's testimony 
before a RO hearing in September 1998.  The X-rays showed 
mild left knee hypertrophic changes involving the distal 
femur, proximal tibia and patella with well-maintained joint 
spaces and no evidence of fracture dislocation.  The VA X-
rays confirmed degenerative arthritic changes in the femoral 
patellar joint region and the examination report noted the 
veteran's complaint of left knee pain upon motion.  However, 
examination also disclosed absence of effusion, synovial 
proliferation, heat, redness, crepitus or ligament 
instability.  Range of motion was 0 degrees to at least 160 
degrees.  The examiner diagnosed degenerative arthritic left 
knee changes without measurable functional limitation or 
impairment and opined that this disorder was entirely 
unrelated to the veteran's service-connected right knee 
disorder.  During his RO hearing the veteran testified both 
that he had incurred a left knee disorder during basic 
training and that changes in weight distribution caused by 
his service-connected right knee disorder caused or 
exacerbated his left knee disorder.  He also testified that 
his left knee currently caused constant pain and that it 
occasionally gave way.

The Boards finds that the reports of private treatment in 
August 1998, private and VA X-rays and a VA examination, and 
the veteran's September 1998 RO hearing testimony are neither 
cumulative nor redundant because they were not associated 
with the claims file at the time of the July 1994 rating 
decision.  However, such evidence is not new and material 
because it fails to provide evidence of a causal connection 
between a current left knee disorder and the service-
connected right knee disorder or the veteran's period of 
active service.  To the contrary, the medical evidence 
essentially suggests only that the veteran's current chronic 
left knee discomfort arose years after his separation from 
service.  Only the veteran asserts such a connection.  
However, because the veteran is a lay person with no medical 
training or expertise, his statements alone cannot constitute 
competent evidence of the required nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions), nor do 
they provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  Essentially, the Board finds that the recently 
submitted evidence that is not duplicative of previously 
considered evidence, does not bear directly and substantially 
upon the specific matter under consideration and by itself 
and in connection with evidence previously assembled is not 
so significant that it must be considered to decide fairly 
the merits of the claim.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).  Based upon the foregoing the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed claim for entitlement to 
service connection for a left knee disorder and that the RO's 
July 1994 decision remains final.


ORDER

There being no new and material evidence, the appeal to 
reopen a claim of entitlement to service connection for a 
left knee disorder is denied.



REMAND

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  VA has a duty to 
assist the appellant to develop facts in support of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991) and 
Murphy, supra.  In this regard, the Board finds that there is 
additional development which must be accomplished before the 
Board can address the veteran's increased rating claim.  

The Board notes that at the September 1998 hearing the 
veteran informed the RO about his initially unsuccessful and 
current applications for Social Security Administration (SSA) 
benefits apparently related to his service-connected right 
knee disorder.  The Board determines that records pertaining 
to the SSA applications are likely to be relevant to the 
veteran's current claim for an increased rating for a right 
knee disorder.  Because the duty to assist clearly requires 
the VA to obtain and review SSA disability records which may 
contain evidence relevant to a veteran's VA claim, these 
records must be located and associated with the claims file.  
See Baker v. West, 11 Vet. App. 163, 169 (1998).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The RO should obtain copies of all 
medical and other records pertaining to 
the veteran's claim for SSA disability 
benefits and associate these records with 
the claim file.

Thereafter, the RO should readjudicate the veteran's claim 
for an increased rating for a right knee disorder.  If the RO 
denies the benefit sought on appeal, it should issue a 
supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

